Citation Nr: 1616087
Decision Date: 04/21/16	Archive Date: 05/26/16


DOCKET NO.   10-20 614    DATE APR 2l 2016


Received from the Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUES

l. Entitlement to service connection for a bilateral hip/abdominal disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a skin condition, to include rashes and eczema.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the New Orleans RO.  A transcript of the hearing is associated with the claims file.

In January 2013, the Board remanded the claims on appeal for further development. As explained in that remand, with respect to the Veteran's claim for a bilateral hip/abdominal disorder and a skin condition, the Board noted that the United States Court of Appeals for Veterans Claims (Court) held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  In this regard, regarding the Veteran's hip/abdominal disorder, the Board noted that the Veteran initially characterized such claim as bilateral joint pain of his hips.  However, at the hearing, he noted that his pain was higher in his abdomen, near his ribs in his midsection, and not in his hips.  Therefore, the Board recharacterized such claim as entitlement to service connection for a hip/abdominal disorder.  Regarding the Veteran's skin condition, the Board observed that such claim was initially characterized as two separate claims: entitlement to service connection for a skin condition and entitlement to service connection for rashes. However, the Veteran testified at the Board hearing that his skin condition consisted of rashes, and he specifically indicated that such claims were one and the same.

Moreover, his treatment records reflect a diagnosis of eczema.  Therefore, the Board characterized the issue as entitlement to service connection for a skin condition, to include rashes and eczema.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through December 2012, which were considered in the September 2013 supplemental statement of the case, and an October 2015 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for a bilateral hip/abdominal disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At no time during the pendency of the claim does the Veteran have a current diagnosis of a left knee disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2. A skin condition, to include rashes and eczema, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure.



CONCLUSIONS OF LAW

l. The criteria for service connection for a left knee disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a skin condition, to include rashes and eczema, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)( l).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals  for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.   Those five elements include:  1) Veteran  status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2009 letter, sent prior to the initial unfavorable decision issued in May 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information. Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered. At the Board hearing, the Veteran identified specific treatment records from Dr. Larry Wooden, now deceased, at Lakeland Hospital that could be pertinent to the claims decided herein, but the Veteran testified that those records were destroyed in Hurricane Katrina.  See Board hearing transcript at 15. Nevertheless, the AOJ contacted Dr. Wooden's widow in order to obtain any of the Veteran's treatment records.  In February 2013, Ms. Wooden replied that the Veteran was Dr. Wooden's patient and that the Veteran's records were turned over to him after the closing of Dr. Wooden's office.  Furthermore, while the Veteran identified treatment from a Dr. G, a request was sent to her office and, in April 2013, a response indicated there were no records pertinent to the Veteran.  However, it was noted that such may be available from the LSU Medical Center.  Thereafter, in a telephone conversation with the Veteran, he reported that he had not been treated by Dr. G at LSU, but rather, through VA.  In this regard, the AOJ also obtained updated VA treatment records dated through December 2012.  Finally, the Board notes that the Veteran indicated that he had additional Reserve service after his active duty service, but it appears that the AOJ requested treatment records from such service, and none were found.  The Veteran was notified of such fact in a May 2013 letter.  Moreover, the Veteran indicated that he did not seek medical treatment during his Reserve service. See Board hearing transcript at 10. The Veteran has not identified any additional, outstanding records that have not been requested or obtained regarding the claims decided herein.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in August 2013 and an addendum opinion was obtained in September 2013 addressing his left knee and skin claims, respectively, in accordance with the January 2013 remand.  The Board finds that such VA examinations and opinions are adequate to decide the issues decided below as they were predicated on interviews with the Veteran, appropriate examinations, and a review of the record.  The examiners proffered opinions that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided complete rationales, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examinations and opinions regarding the left knee and skin issues decided herein has been met.

Additionally, the Veteran was provided an opportunity to set forth his contentions during an August 2012 Board hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (I) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the August 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Additionally, testimony was solicited regarding the Veteran's contentions concerning in-service experiences he alleges resulted in his left knee disorder, the onset and nature of his skin condition, and the type and onset of symptoms of those disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. At 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include obtaining outstanding records and affording him VA examinations so as to address the nature and etiology of his claimed conditions.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the left knee and skin claims based on the current record.


In January 2013, the Board remanded these matters to obtain outstanding service department and post-service treatment records as well as VA examinations and opinions, to include consideration of the Veteran's lay statements.  Thereafter, in a February 2013 letter, the AOJ requested that the Veteran identify all providers who treated him for his claimed conditions.  After receiving authorization forms from the Veteran, the AOJ requested records from all identified treatment providers and, while no such records were obtained, the Veteran was informed of such fact. Additionally, updated VA treatment records were obtained and associated with the record.  Furthermore, as noted previously, while the AOJ attempted to obtain records from the Veteran's Reserve service, none were available and the Veteran was notified of such in a May 2013 letter.  Moreover, VA examinations and opinions were obtained in August 2013 and September 2013.  Thereafter, the left knee and skin claims were readjudicated in a September 2013 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the remand orders such that no further action is necessary in this regard.  See D 'Aries v. Peake, 22 Vet. App. 97, I 05 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d  1377 (2002).

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, I Vet. App. 540, 546 ( 1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the_ face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his left knee and skin claims.


II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd,78 F.3d 604 (Fed. Cir. 1996) [(table)].

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Insofar as the Veteran does not have a current diagnosis of a chronic disease per VA regulations, presumptive service connection, to include by way of continuity of symptomatology, is not warranted.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In the instant case, the record reflects that the Veteran served in Vietnam from October 1965 to February  1966.  Consequently, he is presumed to have been exposure to herbicides, to include Agent Orange, coincident with such service.

However, the Veteran has not been diagnosed with a disease that is presumptively related to herbicide exposure.  Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § I 113(b) and 1116 and 38 C.F.R. § 3.303.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Left Knee Disorder

The Veteran contends that he currently has a left knee disorder as a result of being hit by a jeep in service and that, due to the circumstances of his service in Vietnam, there are no records of such incident.  See Board hearing transcript at 17-18. He also testified that, since being hit by the jeep in service, his left knee pops and cracks when he stoops and that he takes pain pills for the knee.

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to the left knee.  Additionally, while he reported treatment in 1960's, the records of which were destroyed by Hurricane Katrina, he indicated at the August 2013 VA examination that nothing was found at the time.  Available post-service treatment records show some left knee complaints, to include pain, stiffness, and crepitance.  However, none of the Veteran's post-service treatment records include a diagnosis of a left knee disorder.  Rather, such reflect that his problem list includes knee arthralgia.  In this regard, arthralgia is defined as "pain in a joint."   See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY  150 (32d ed. 2012).  Additionally, while a December 2011 record reflects an assessment of traumatic arthropathy of the left knee, a physical examination conducted at such time contains no findings referable to such joint.   Similarly, an August 2011 X-ray revealed no acute osseous findings in the left knee.  Rather, the Veteran's extremities and musculoskeletal system was noted to include normal strength and range of motion, as well as no joint redness, heat, effusion, or edema.
Consequently, the Board accords no probative weight to such assessment as it is not supported by clinical findings.

Furthermore, following an interview the Veteran, a review of the record, which includes imaging reports, and a complete physical examination, the August 2013 VA examiner determined that the Veteran had a normal left knee.  As such, no diagnosis of left knee disorder was provided.  As the VA examiner conducted a complete clinical evaluation of the Veteran's left knee and reviewed imaging reports, the Board accords great probative weight to his determination that the Veteran does not have a current diagnosis of a left knee disorder.

The Board finds that service connection for a left knee disorder cannot be established because the probative evidence of record fails to show that the Veteran has a current disability of the left knee during the pendency of his claim.

Furthermore, the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  See McClain, supra; Romanowsky, supra.

The Board considered the Veteran's assertions that he currently experiences left knee popping and cracking that started with an in-service hit by a jeep.  While he is competent to report having such left knee symptoms, the evidentiary record does not reflect that the popping and cracking or any pain are attributed to any specific diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (stating that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted).

Furthermore, the Board finds that any determination as to the presence of a claimed left knee disorder is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007).  Thus, the Veteran, as a layperson, is not competent to offer a diagnosis with respect to the cause of any left knee popping, cracking, or pain because he does not possess the requisite specialized knowledge.   Such a diagnosis requires medical expertise and testing, and therefore, the Veteran is not competent to offer a diagnosis regarding such a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (holding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

In the absence of proof of a present disability, there can be no valid claim, and a left knee disorder has not been shown in this case regardless of the Veteran's assertion regarding an in-service left knee injury.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.

"In the absence of proof of a present disability, there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Consequently, service connection is not warranted for a left knee disorder.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disorder.

Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


Skin Condition

The Veteran contends that he currently has a skin condition, described as rashes,  that started right after his service in Vietnam, and has continued to the present time. He further reports that he has sought treatment for the condition from a dermatologist, who provided him cream and ointment.  See Board hearing transcript at 13-14.

The Veteran's service treatment records do not contain any complaints, treatment, or findings related to the skin.  VA treatment records show some skin complaints and various diagnoses, to include nummular and asteatotic eczema.  Such further show that the Veteran has presented with hyperpigmented, slightly lichenified plaques on the legs and xerosis and has been diagnosed with nummular eczema/LSC (lichen simplex chronicus).  His treatment has included Lidex ointment and generous use of emollients.

At the August 2013 VA examination, the VA examiner noted the Veteran's report that he first began having skin rashes in 1965 that began as a small bump on the left leg that gradually grew in size.  He further observed that the Veteran carried a diagnosis of eczema and was currently using topical steroids.  Following a review of the record and a physical examination, the examiner diagnosed the Veteran with eczematous dermatitis, a common skin condition.

In September 2013, another physician reviewed the complete record, to include the Veteran's lay statements, to include those offered at his Board hearing, his medical records, and the August 2013 examination report.  The examiner noted that the Veteran's skin condition has been given various diagnoses, to include asteatotic eczema, xerosis, and eczema with some lichen simplex chronicus.  He opined that the Veteran's claimed skin condition was less likely than not incurred in or caused by in-service injury, event, or illness, to include exposure to the herbicide Agent Orange.  In support of his opinion, the examiner noted that, by his own testimony, the Veteran was not seen while on active military service for a chronic skin condition or rash.  There was no indication on his clinical evaluation for his separation physical of any abnormality of the skin.  Furthermore, the Veteran reported a history of first noticing his skin condition in 1967 and that it started on his leg.  The examiner cited a reference text to highlight the fact that the Veteran's skin condition, a type of eczema, is associated with a history of atopy, to include allergic rhinitis.  He further noted that the Veteran's dry skin condition typically gets worse in the winter due to excess drying, especially in older individuals.  As the dry skin condition itches, the Veteran has scratched the affected areas, which has added the effect of habitual scratching, known as neurodermatitis or lichen simplex chronicus.  The examiner ultimately concluded that there was no medical literature to suggest an association between herbicide exposure and the Veteran's dry skin condition.

As the September 2013 VA examiner's opinion was predicated a review of the record, to include the Veteran's lay statements, medical history, and examination, and provided a complete rationale, relying on and citing to the records reviewed as well as medical treatise evidence, the Board accords great probative weight to such opinion.  Moreover, the September 2013 VA examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record.

Although the Veteran believes that he suffers from a current skin condition that is related to his military service, to include his acknowledged exposure to herbicides, there is no indication that he has specialized training sufficient to render a competent opinion on the matter as such requires medical expertise in this case due to its complex nature.  Accordingly, his opinion regarding the etiology of his skin condition is not competent evidence and is afforded no probative weight.  See Jandreau, supra; Woehlaert, supra.

The Board has also considered the Veteran's report at the August 2013 VA examination that his skin condition had its onset in 1965 during service.  However, the Board finds such allegation to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See Caluza, supra.  In the instant case, the Board finds that such statement to be not credible as it is outweighed by the remainder of the evidence of record and was made under circumstances indicating bias or interest.

In this regard, the Veteran's report at his August 2013 VA examination that his skin condition had its onset in 1965 during service is contradicted by his contemporaneous February 1966 separation examination that revealed no skin abnormalities upon clinical evaluation.  Furthermore, in the accompanying Report of Medical History, the Veteran specifically denied having had or currently having skin diseases; a tumor, growth, cyst, or cancer; or boils.  Additionally, under oath at his Board hearing, the Veteran testified that his skin condition, described as rashes, started after his service in Vietnam.  In contrast, he reported that his skin condition had its onset during service at the August 2013 VA examination, conducted for the sole purpose of establishing whether such disorder had its onset during, or is otherwise related to, his military service.  Therefore, in light of the conflicting evidence of record and the circumstances surrounding his report, the Board finds the Veteran's report at the August 2013 VA examination that his skin condition had its onset in 1965 during service to be not credible and, as such, accords it no probative weight.

Therefore, based on the foregoing, the Board concludes that a skin condition, to include rashes and eczema, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure. Consequently, service connection is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a skin condition. Therefore, that doctrine is not applicable in the instant appeal, and thus, the Veteran's claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a skin condition, to include rashes and eczema, is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, as directed by the Board's January 2013 remand, the Veteran was afforded VA examinations in August 2013, one specifically addressing the hips and the other addressing hernias, and a September 2013 addendum opinion was obtained to address the nature and etiology of the Veteran's claimed bilateral hip/abdominal disorder.

The VA examiner who provided the examination report concerning the hips concluded that the Veteran's hips were normal and rendered no diagnosis.  The VA examiner who provided the report concerning hernias determined that the Veteran did not have a current hernia present.  He further noted that the Veteran had a right inguinal hernia repaired in December 1994 and a left hernia repaired in 20 l 0. The right inguinal hernia occurred and was repaired while in service and the left hernia occurred after service.  The examiner further determined that there was no clear evidence that either hernia pre-existed service.  The right inguinal hernia was affected/caused by service and repaired while in service. The left hernia was not caused/aggravated/affected by service. The examiner further concluded that both hernias were successfully repaired and the Veteran had no symptoms related to either hernia.  As such, his abdominal discomfort was not related to his inguinal hernias.

The AOJ, in a September 2013 deferred rating decision, indicated that clarification was needed regarding the right inguinal hernia because the Veteran's service treatment records do not show that he was treated for such condition in service.

Accordingly, in September 2013, a different VA examiner clarified the Veteran had a right inguinal hernia repair in December 1994 at Mercy/Baptist Hospital and a left inguinal hernia repair at Tulane Hospital around 2010.  The September 2013 examiner noted that the August 2013 hernia examiner reported that the Veteran complained of mild tenderness with direct palpation over both lateral abdominal/flank areas.  The September 2013 examiner also noted that the only regional pain for which the Veteran was evaluated in service was left flank pain. See service treatment records from April 1965. The September 2013 examiner concluded that the etiology of the Veteran's bilateral, lateral abdominal discomfort remains undetermined at present.

As discussed above, the Veteran's claim regarding a bilateral hip/abdominal disorder was initially claimed as only a hip disorder.  However, because the Board expanded the claim to include the Veteran's description of abdominal complaints, in accordance with Brokowski, the Board now finds that further development is needed to address the presence of flank pain noted not only in a VA examination, but also
in the Veteran's service treatment records.  Therefore, the Veteran should be afforded a VA examination and opinion on remand in order to address attempt to diagnose the Veteran's abdominal complaints and whether the flank pain noted at the August 2013 VA hernia examination is related to the flank pain noted in the Veteran's April 1965 service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Furthermore, regarding the Veteran's hernia surgery at Tulane Hospital, the Board instructed in the January 2013 remand that these specific records be obtained.

Additionally, a July 2013 report of contact indicates that the Veteran reiterated that VA sent him to Tulane for such surgery.  However, it does not appear that the records are currently associated with the claims file, and thus, they should be obtained on remand pursuant to VA's duty to assist and the January 2013 remand directives.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Stegall, supra.  The Board notes that the date of the hernia repair at Tulane was noted to be around 2010, as mentioned above, but VA treatment records indicate that it may have occurred sometime around May 2009.  See April 21, 2009, VA treatment record.

Accordingly, the case is REMANDED for the following actions:

1. After obtaining any necessary authorization from the Veteran, obtain private treatment records relevant to the claimed hip/abdominal disorder, to include the hernia treatment at Tulane Hospital that occurred in May 2009 or sometime in 2010.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2. Thereafter, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any currently present hip/abdominal disorder.  The claims file must be made available to and reviewed by the examiner. All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's hip/abdominal complaints.  Then, the examiner should provide an opinion with respect to any current disability as to whether it is at least as likely as not (SO percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the flank pain noted in the August 2013 VA hernia examination and the Veteran's April 1965 service treatment records.

3. After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ S 109B, 7112 (West 2014).


A. JAEGER
Veterans Law Judge, Board of Veterans Appeals
